Citation Nr: 1511176	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Wolinsky, Associate Counsel

INTRODUCTION

The Veteran had active military service from March 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in May 2010 and August 2010.  

In December 2014, the Veteran presented testimony at a Board video teleconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that service connection for bilateral hearing loss and tinnitus is warranted.  Specifically, the Veteran asserts that he developed these conditions as a result of his unprotected noise exposure to aircraft engine noise and gunfire noise while serving aboard an aircraft carrier (the U.S.S. Wright) as an aviation electronics repairman.  See Board Hearing Tr. at 4, 6; Veteran's statements dated February 2010 and October 2010; Veteran's September 2010 Notice of Disagreement.  

The Board finds that another VA examination is warranted in this case to determine whether the Veteran has bilateral hearing loss and/or tinnitus that were caused by or incurred during his military service.  In making this determination, the Board acknowledges that the Veteran was afforded a VA examination in April 2010.  With regard to hearing loss, the April 2010 VA examiner stated that, in her opinion, the results of the Veteran's audiological examination were unreliable to determine if the Veteran suffers from hearing loss.  In this regard, she reported that the Veteran's pure tone thresholds, speech reception thresholds, and word recognition could not be reliably assessed, and accordingly, such testing was abandoned.  She also indicated that "[i]f the Veteran opts to pursue service connection for impaired hearing, he will have to be re-evaluated in an effort to obtain more reliable results."  The April 2010 VA examiner also diagnosed the Veteran with tinnitus, and provided the opinion that it was less likely than not that the Veteran's tinnitus was caused by or the result of tinnitus.  In rendering this opinion, the examiner reported that the onset of the Veteran's tinnitus was extremely remote in time to military service, noting that this condition had its onset only two to three years prior to the examination.  

Significantly, however, the Board finds that, insofar as the Veteran's hearing sensitivity remains undetermined, the April 2010 examination is inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2014) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  Moreover, insofar as the examiner based her opinion regarding the onset of the Veteran's tinnitus on the fact that this condition began only two to three years prior to the examination, this opinion is based on an inaccurate factual history.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's opinion based on an inaccurate factual premise has no probative value).  In this regard, the Board notes that, at the Veteran's December 2014 Board hearing, he clarified that his tinnitus began shortly after his separation from service in December 1955, but that he noticed his symptoms worsening two or three years prior to the April 2010 VA examination (i.e., in approximately 2007 to 2008), when his hearing loss worsened.  See Board Hearing Tr. at 8-9.    

Accordingly, another VA examination is necessary to resolve any inconsistencies in the record and to fully assess whether the Veteran has bilateral hearing loss and/or tinnitus that are etiologically related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

On remand, attempts should also be made to obtain a complete copy of the Veteran's VA treatment records pertaining to his hearing loss and/or tinnitus, dated from April 2010 to present.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
	
1. Obtain copies of all VA treatment records related to the Veteran's hearing loss and/or tinnitus, dated from April 2010 to present, following the procedures set forth in 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  The entire claims file, as well as a copy of this REMAND, should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, 4000 Hertz for both ears.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including his unprotected noise exposure during service.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports regarding his in-service noise exposure to aircraft engine noise and gunfire noise while serving on an aircraft carrier (the U.S.S. Wright) as an aviation electronics repairman, as well as his reports that, since service, he has worked in an office environment with no significant noise exposure.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to, had its onset during, or was manifest within one year of the Veteran's period of active duty.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports that the ringing in his ears began shortly after his separation from service in December 1955, and that he noticed his symptoms worsening in approximately 2007 to 2008, when his hearing loss worsened.  See Board Hearing Tr. at 4, 7-8.  

In providing these opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by the April 2010 VA examiner.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

